Appellant was indicted and convicted for the possession of intoxicating liquor under the state-wide prohibition law, prior to the acts of the Thirty-seventh Legislature, 1st and 2nd Called Sessions, page 233, amending the same. Under the authority of the cases Petit v. State, 90 Tex.Crim. Rep., 235 S.W. Rep. 579; Francis v. State, 90 Tex.Crim. Rep., 235 S.W. Rep. 580, and many other cases reported in the same volume of the S.W. Rep., and Ex parte Mitchum, 237 S.W. Rep., 936, No. 6772, (opinion delivered February 1st, 1922) the conviction can not stand under the indictment in its present form.
The judgment of the trial court is reversed and the prosecution ordered dismissed under the present indictment.
Reversed and dismissed.